Name: Commission Regulation (EEC) No 122/90 of 18 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 1 . 90 Official Journal of the European Communities No L 17/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 122/90 of 18 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 65/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (*), lays down the rules for calculation monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 10 to 16 January 1990 for the pound sterling, the Greek drachma, the Spanish peseta and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, to an adjustment of the agricultural conversion rate for Greece for the pigmeat sector, as provided for in Article 6a of that Regulation, and result in account being taken of the fact that, for Greece, the previous gap was fixed on the basis of Article 5 (3) of the same Regulation and the new monetary gap to be applied exceeds the limits laid down in that Article in the wine sector ; whereas the rates lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the compensatory amounts applicable for Spain for the cereals and sugar sectors, and for Portugal for the sugar sector; whereas , pursuant to Article 8 of Regu ­ lation (EEC) No 3153/85 , the monetary compensatory amounts applicable for Greece, Spain and Portugal should be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5, 7, 8 , 9 and 10 of Annex I is replaced by that in Annexo I hereto . 2 . The column headed 'Greece' in Parts 1 , 2 , 3 , 4, 5 , 6, 7 and 8 in Annex I is replaced by that in Annex I hereto. 3 . The column headed 'Spain' in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 4 . The column headed 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto . 5 . Annexes II and III are replaced by Annexes II and III hereto. 6 . Annex IV, C and D, is replaced by Annex IV, C and D, hereto. Article 2 This Regulation shall enter into force on 22 January 1990. (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182 , 3 . 7 . 1987, p . 1 . O OJ No L 188 , 1 . 7 . 1989 , p. 1 , (4) OJ No L 9, 11 . 1 . 1990, p . 1 . (5) OJ No L 310, 21 . 11 . 1985 , p . 4 . (6) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 17/2 Official Journal of the European Communities 22 . 1 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 22 . 1 . 90 Official Journal of the European Communities No L 17/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 248,30 18,258 1 513,9 248,30 18,258 1 513,9 307,87 26,566 2 202,7 307,87 26,566 2 202,7 248,30 18,258 1 513,9 248,30 18,258 1 513,9 235,88 17,345 1 438,2 235,88 17,345 1 438,2 235,88 17,345 1 438,2 226,45 16,652 1 380,7 226,45 16,652 1 380,7 248,30 18,258 1 513,9 248,30 18,258 1 513,9 235,88 17,345 1 438,2 235,88 17,345 1 438,2 301,03 22,136 1 835,4 283,65 20,858 1 729,4 347,62 25,561 2 119,4 111,73 8,216 681,2 240,60 17,692 1 467,0 230,98 16,985 1 408,3 240,60 17,692 1 467,0 240,60 17,692 1 467,0 385,14 34,408 2 852,9 325,11 23,907 1 982,2 317,03 23,312 1 932,9 360,03 26,474 2 195,1 360,03 26,474 2 195,1 360,03 26,474 2 195,1 253,26 18,623 1 544,2 240,60 17,692 1 467,0 330,24 24,283 2 013,5 240,60 17,692 1 467,0 240,60 17,692 1 467,0 253,26 18,623 1 544,2 240,60 17,692 1 467,0 240,60 - 17,692 1 467,0 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 17/4 Official Journal of the European Communities 22 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 110411 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 230,98 253,26 240,60 240,60 240.60 330,24 230,98 407.61 253,26 240,60 273,13 240,60 240,60 240,60 330,24 377,41 240.60 230,98 407.61 317,03 230,98 230,98 253,26 253,26 253,26 253,26 240,60 240,60 240,60 253,26 240,60 240,60 240,60 253,26 240,60 240,60 240,60 186,22 74,49 441,97 330,24 419,87 313,73 365.62 419,62 16,985 18,623 17,692 17,692 17,692 24,283 16,985 29,973 18,623 17,692 20,084 17,692 17,692 17,692 24,283 27,753 17,692 16,985 29,973 23,312 16,985 16,985 18,623 18,623 18,623 18,623 17,692 17,692 17,692 18,623 17,692 17,692 17,692 18,623 17,692 17,692 17,692 13,694 5,477 32,500 24,283 30,875 23,069 26,885 30,856 1 408,3 1 544,2 1 467,0 1 467,0 1 467,0 2 013,5 1 408,3 2 485,2 1 544,2 1 467,0 1 665,3 1 467,0 1 467,0 1 467,0 2 013,5 2 301,1 1 467,0 1 408,3 2 485,2 1 932,9 1 408,3 1 408,3 1 544,2 1 544,2 1 544,2 1 544,2 1 467,0 1 467,0 1 467,0 1 544,2 1 467,0 1 467,0 1 467,0 1 544,2 1 467,0 1 467,0 1 467,0 1 135,4 454,2 2 694,7 2 013,5 2 560,0 1 912,8 2 229,2 2 558,5 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 22 . 1 . 90 Official Journal of the European Communities No L 17/5 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  419,62 374,93 374,93 374,93 374,93 374,93 374,93 374,93 374,93 571,09 489,15 374,93 374,93 374,93 511,49 357,55 374,93 30,856 27,570 27,570 27,570 27,570 27,570 27,570 27,570 27,570 41,994 35,969 27,570 27,570 27,570 37,612 26,292 27,570 2 558,5 2 286,0 2 286,0 2 286,0 2 286,0 2 286,0 2 286,0 2 286,0 2 286,0 3 481,9 2 982,4 2 286,0 2 286,0 2 286,0 3 118,6 2 180,0 2 286,0 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 O O O O O O O OO OO oo oo OO oo oo OO oo oo oo oo o o oo oo 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 = 7542 625,2 1 295,1 625,2 1 295,1 625,2 1 339,8 625,2 1 339,8 3 027,8 181,7 102,55 212,42 102,55 212,42 102,55 219,74 102,55 219,74 496,60 29,80 525,14 1 050,27 7,541 15,620 7,541 15,620 7,541 16,159 7,541 16,159 36,516 2,191 22,877 45,755 7 923,8 15 847,6 12 437,1 24 874,2 181,7 8 105,5 16 029,3 181,7 12 618,8 25 055,9 824,25 1 648,49 29,80 554,94 1 080,07 29,80 854,05 1 678,29 94,35 525,14 35,908 71,816 2,191 25,068 47,946 2,191 38,099 74,007 6,938 22,877 575,3 7 923,8 No L 17/6 Official Journal of the European Communities 22 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 33 23-9 7543 oo 1 050,27 45,755  1 000 kg  15 847,6 23-9 7547 OO    23-9 7548 oo 824,25 35,908 12 437,1 23-9 7549 oo I 1 648,49 71,816 24 874,2 23-9 7645 oo 94,35 6,938 575,3 23-9 7646 oo l . 619,49 29,815 8 499,1 23-9 7647 oo 1 144,62 52,693 16422,9 23-9 7651 oo 94,35 6j938 575,3 23-9 7652 oo 918,60 42,846 13 012,4 23-9 7653 .oo 1 742,84 78,754 25 449,5 2309 10 51 23-4 7624 O    23-4 7692 O 186,22 13,694 1 135,4 2309 10 53 23-10 7541 oo \    23-10 7542 oo 525,14 22,877 7 923,8 23-10 7543 oo 1 050,27 45,755 15 847,6 23-10 7547 oo    23-10 7548 oo 824,25 35,908 12 437,1 23-10 7549 oo 1 648,49 71,816 24 874,2 23-10 7654 (2XS ) 186,22 13,694 1 135,4 23-10 7655 oo 711,36 36,571 9 059,2 23-10 7656 (2X'l 1 236,49 59,449 16 983,0 23-10 7660 oo 186,22 13,694 1 135,4 23-10 7661 oo 1 010,47 49,602 13 572,5 23-10 7662 oo 1 834,71 85,510 26 009,6 * 2309 90 31 23-5 7624 o    23-5 7693 o 29,80 2,191 181,7 2309 90 33 23-11 7541 oo l    23-11 7542 oo 525,14 22,877 7 923,8 23-11 7543 oo 1 050,27 45,755 15 847,6 23-11 7547 oo    23-11 7548 oo \ 824,25 35,908 12 437,1 23-11 7549 oo 1 648,49 71,816 24 874,2 23-11 7663 oo \ 29,80 2,191 181,7 23-11 7664 XI 554,94 25,068 8 105,5 23-11 7665 oo 1 080,07 47,946 16 029,3 23-11 . 7669 oo 29,80 2,191 181,7 23-11 7670 oo l 854,05 38,099 12 618,8 23-11 7671 oo 1 678,29 74,007 25 055,9 2309 90 41 23-6 7624 \    - 23-6 7694 94,35 6,938 575,3 2309 90 43 23-12 7541 oo    23-12 7542 00 525,14 22,877 7 923,8 23-12 7543 \ (2)(3) 1 050,27 45,755 15 847,6 23-12 7547   23-12 7548 oo 824,25 35,908 12 437,1 22 . 1 . 90 Official Journal of the European Communities No L 17/7 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 43 2309 90 51 2309 90 53  1 000 kg  1 648,49 71,816 24 874,2 94,35 6,938 575,3 619,49 29,815 8 499,1 1 144,62 52,693 16 422,9 94,35 6,938 I 575,3 918,60 42,846 \ 13 012,4 1 742,84 78,754 \ 25 449,5    186,22 13,694 l 1 135,4 525,14 22,877 7 923,8 1 050,27 45,755 \ 15 847,6 824,25 35,908 I 12 437,1 1 648,49 71,816 24 874,2 186,22 13,694 1 135,4 711,36 36,571 9 059,2 1 236,49 59,449 \ 16 983,0 186,22 13,694 \ 1 135,4 1 010,47 49,602 13 572,5 1 834,71 85,510 I 26 009,6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 , 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 10) )f) )f) )f) )f) )f) f) f) )f) )f) )f) )f) )f) )f) )f) )f) )f) )f) (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules, v  added casein and/or caseinate. (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 17/8 Official Journal of the European Communities 22 . 1 . 90 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  02-3 02-3 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 1219 0210 1910 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 3,352 2,851 3,352 4,359 6,321 4,883 4,883 7,062 3,793 7,062 4,883 4,883 4,359 6,321 4,883 4,883 7,062 3,793 7,062 4,883 4,883 1,744 1,918 1,046 6,321 4,883 12,294 9,678 3,793 6,321 5,580 6,103 4,883 7,062 7,062 4,883 4,883 9,678 12,163 172,8 147,0 172,8 224.7 325.8 251,7 251,7 364,0 195,5 364,0 251,7 251,7 224.7 325.8 251,7 251,7 364,0 195,5 364,0 251,7 251.7 89,9 98,9 53,9 325.8 251,7 633.7 498.8 195.5 325,8 287.6 314.6 251.7 364,0 364,0 251,7 251.7 498.8 626.9 02-3 02-3 7039 7054 22 . 1 . 90 Official Journal of the European Communities No L 17/9 Positive Negative Denmark France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  02-3 02-3 7039 7054 0210 19 81 02 10 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 16-1 16-1 16-1 16-1 7319 7322 7319 7322 O OO OO 00 oo 1602 42 10 1602 49 11 12,294 6,321 6,321 6,103 10,245 8,196 6,975 5,580 4,883 5,667 6,321 10,681 6,539 4,883 8,937 6,103 6,321 10,681 6,103 4,883 8,937 6,103 4,883 8,937 6,103 4,883 5,885 4,708 4,883 3,923 2,921 5,667 5,885 2,921 633.7 325.8 325,8 314,6 528,1 422.4 359.5 287.6 251.7 292,1 325.8 550.5 337.1 251.7 460.6 314,6 325.8 550.5 314.6 251.7 460,6 314.6 251.7 460,6 314.6 251.7 303,4 242,7 251,7 202.2 150,6 292,1 303,4 150,6 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations . ('} The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 17/ 10 Official Journal of the European Communities 22 . 1 . 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc o O o C) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 2051 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 (2) 361,03 12,210  100 kg live weight  5 447,6 361,03 12,210 5 447,6 361,03 12,210 5 447,6 361,03 12,210 I 5 447,6 361,03 12,210 I 5 447,6 685,96 23,199  100 kg net weight  10 350,5 685,96 23,199 10 350,5 685,96 23,199 10 350,5 685,96 23,199 I 10 350,5 548,77 18,559 8 280,4 548,77 18,559 8 280,4 823,15 27,839 \ 12 420,6 823,15 27,839 12 420,6 548,77 18,559 8 280,4 938,68 31,746 14 163,8 610,14 20,635 9 206,5 610,14 20,635 9 206,5 97,62 3,302 l 1 473,0 97,62 3,302 1 473,0 488,11  16,508 7 365,2 152,53 5,159 \ 2 301,6 152,53 5,159 \ 2 301,6 762,67 25,793 11 508,1 488,11 16,508 7 365,2 762,67 25,793 I 11 508,1 762,67 25,793 11 508,1 152,53 5,159 2 301,6 762,67 25,793 11 508,1 938,68 31,746 14 163,8 762,67 25,793 \ 11 508,1 548,77 18,559 8 280,4 783,43 26,496 11 821,3 783,43 26,496 l 11 821,3 783,43 26,496 11 821,3 783,43 26,496 I 11 821,3 469,34 15,873 I 7081,9 314,10 10,623 4 739,4 314,10 10,623 l 4 739,4 O 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 C) O O OO O 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 22 . 1 . 90 Official Journal of the European Communities No L 17/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 17/ 12 Official Journal of the European Communities 22 . 1 . 90 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 00 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 ; 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,478 1,396 0,478 2,079 3,382 3,207 2,286 3,342 2,613 2,971 3,237 3,265 3,579 3,980 4,832 5,369 4,581 5,009 4,775 2,971 3,237 3,265 3,579 4,832 5,369 4,581 5,009 4,775 8,804 3,560 2,711 1,877 4,902 4,605 8,341 1,877 6,857 3,937 12,1 35.4 12,1 52,7 85,7 81,2 57,9 84,7 66,2 75,3 82,0 82,7 90,7 100,8 122,4 136.0 116.1 126,9 121,0 75,3 82,0 82,7 90,7 122,4 136.0 116.1 126,9 121,0 223.1 90,2 68.7 47.5 124.2 116,7 211.3 47,5 173,7 99.8 22 . 1 . 90 Official Journal of the European Communities No L 17/ 13 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 4221 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 2,711 1,877 5,225 2,449 4,408 8,341 1,877 10,519 8,804 5,906 5,510 5,252 2,711 1,877 7,514 4,902 7,263 4,605 6,889 8,341 1,877 8,804 3,560 2,711 1,877 4,902 4,605 8,341 1,877 6,857 3,937 2,711 1,877 5,225 2,449 4,408 8,341 1,877 10,519 8,804 - 5,906 5,510 5,252 2,711 1,877 68,7 47,5 132.4 62,0 111,7 211.3 47,5 266.5 223,1 149.6 139.6 133.1 68,7 47,5 190.4 124.2 184.0 116.7 174.5 211.3 47,5 223.1 90,2 68.7 47,5 124.2 116,7 211.3 47,5 173,7 99.8 68,7 47,5 132.4 62,0 111,7 211,3 47,5 266.5 223,1 149.6 139,6 133,1 68,7 47,5 No L 17/ 14 Official Journal of the European Communities 22 . 1 . 90 Positive Negative Germany Nether ­ lands Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg £DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg   100 pieces  - 100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 7,514 4,902 7,263 4,605 6,889 8,341 1,877 4,170 0,997 0,342 3,013 14,101 6,146 6,568 13,619 3,495 6,531 9,175 8,793 9,175 12,233 1,657 12,233 1,657 190.4 124.2 184,0 116,7 174.5 211.3 47,5 105,7 25,3 8,7 76,3 357,2 155.7 166.4 345,0 88,5 165.5 232,4 222.8 232,4 309,9 42,0 309,9 42,0 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 22 . 1 . 90 Official Journal of the European Communities No L 17/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0401 04-1 7058 I a + e a + e  100 kg  a + e 1 0402 10 1 1 I \ 521,22 17,954 l 6 218,6 l 0402 10 19 04-3 7059 ­ \ \  11,760 l 4 073,2 04-3 7074 I Il 269,99   l - 04-3 7079 I \ 521,22 17,954 6 218,6 0402 10 91 04-4 7089 II\ d+f d+f d+f 0402 10 99 04-4 7089 I Il d+f d + f d + f l 0402 21 11 04-2 7744 l a + c a + c a + c 0402 21 17 04-6 7098 l  11,760 4 073,2 04-6 7099 l \ 269,99 -   \ 04-6 7114 \ Il a+c a+ c a + c 0402 21 19 04-2 7744 Il a+c a+ c a + c 0402 21 91 04-2 7744 a+ c a+ c a + c l 0402 21 99 04-2 7744 l a + c a + c a + c 0402 29 04-2 7744 a+ c+ f a + c+ f a+c + f 0402 91 04-2 7744 a+ c a+ c a + c 0402 99 04-2 7744 Il a+c+ f a + c+ f a + c + f l 0403 10 11 04-2 7744 a+ c a + c a + c 0403 10 13 04-2 7744 a+ c a+ c a+ c 0403 10 19 04-2 7744 Il a+ c a+ c a + c 0403 10 31 04-2 7744 l a + c+ f a + c+ f a + c + f 0403 10 33 04-2 7744 a+; c + f a + c + f a + c+ f 0403 10 39 04-2 7744 I Il a+c+ f a + c+ f a + c + f 0403 90 11 04-5 7093 IIl  11,760 l 4 073,2 04-5 7094 269,99 _ 04-5 7097 521,22 17,954 l 6 218,6 0403 90 13 04-6 7098  11,760 4 073,2 ! 04-6 7099 IlIl 269,99   04-6 7114 a+ c a + c a + c 0403 90 19 04-2 7744 a+ c a + c a + c l 0403 90 31 04-4 7089 Il d + f d + f d + f 0403 90 33 04-2 7744 Il a+c+f a + c + f a + c + f 0403 90 39 04-2 7744 Il a+c+ f a + c + f a + c + f 0403 90 51 04-2 7744 II a+c a + c a + c l 0403 90 53 04-2 7744 IlIl a+c a+ c a + c l 0403 90 59 - 04-2 7744 a+c a+c l a + c 0403 90 61 04-2 7744 \\ a+ c+ f a+ c+ f a + c + f l 0403 90 63 04-2 7744 li a+c + f a + c + f a +c+f 0403 90 69 04-2 7744 II a+c+ f a + c + f a + c + f l Official Journal of the European Communities 22 . 1 . 90No L 17/ 16 CN code Table - Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl -Esc I \  100 kg  0404 90 1 1 04-2 7744 I a + C a + c a + c 0404 90 13 04-2 7744 \ a + C a + c a+c 0404 90 19 04-2 7744 \ a + c a + c a + c 0404 90 31 04-2 7744 a + c a + c a + c 0404 90 33 04-2 7744 I a + c a + c a + c 0404 90 39 04-2 7744 a + c a + c a + c 0404 90 51 04-2 7744 a + c + f a + c + f a + c+ f 0404 90 53 04-2 7744 Il a + c + f a + c + f a + c + f 0404 90 59 04-2 7744 Il a + c + f a + c + f a + c+ f ; 0404 90 91 04-2 7744 Il a + c + f a + c + f a + c+ f 0404 90 93 04-2 7744 Il a + c + f a + c + f a + c + f 0404 90 99 04-2 7744 Il a + c + f a + c + f a + c + f 0405 04-7 7118 Il 346,19 15,106 5 232,3 04-7 7119 l 354,84 15,484 5 363,1 04-7 7134 Il 359,59 15,682 5 431,5 04-7 7138 Il 368,58 16,074 5 567,3 04-7 7139 Il 452,65 19,708 6 826,1 04-7 7154 Ill 463,97 20,201 6 996,7 04-7 7189 Il 744,49 30,273 10 485,5 04-7 7193 \ 763,10 31,030 10 747,6 04-7 7194 Il\ b x coef  ¢  04-7 7197 l  b x coef b x coef 04-7 7198 b x coef _  04-7 7199  b x coef b x coef 04-7 7214 Il b x coef   , 04-7 7218 Ill  b x coef b x coef 04-7 7225 Il b b b 0406 10 10 04-8 7226 l   1  04-8 7227 Il\ 671,13 22,324 7 732,2 04-8 7228 714,74 25,679 8 894,2 04-8 7229 461,40 15,348 5 315,9 04-8 7230 Ill 561,31 20,116 6 967,3 I 04-8 7231 209,73 6,976 2 416,3 I 04-8 7232 286,11 10,217 3 538,8 0406 10 90 04-8 7226 \    04-8 7228 714,74 25,679 8 894,2 04-8 7230 Il 561,31 20,116 6967,3 04-8 7232 286,11 10,217 3 538,8 0406 20 10 ||Il    0406 20 90 04-9 7233 Il 714,74 25,679 8 894,2 04-9 7234 Il 980,39 34,778 12 045,7 0406 30 10 04-10 7235    04-10 7236 IlI 256,28 9,237 3 199,3 04-10 7237 374,84 13,552 4 693,9 04-10 7238 543,99 19,724 6 831,8 22 . 1 . 90 Official Journal of the European Communities No L 17/ 17 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc l  100 kg  0406 30 10 04-10 7239 645,11 23,391 8 101,8 0406 30 31 04-10 7235 I    04-10 7236 I 256,28 9,237 3 199,3 04-10 7237 I 374,84 13,552 4 693,9 04-10 7238 \ 543,99 19,724 6 831,8 040630 39 04-10 7235 I    04-10 7238 I 543,99 19,724 6 831,8 l 04-10 7239 I 645,11 23,391 8 101,8 0406 30 90 I 645,11 23,391 8 101,8 0406 40 00 04-11 7240 I    04-11 7241 670,09 24,331 8 427,3 0406 90 1 1 04-12 7242 I 561,31 20,116 6 967,3 04-12 7243 \    04-12 7244 I 671,13 22,324 7 732,2 04-12 7245 714,74 25,679 8 894,2 04-12 7246 l 461,40 15,348 5 315,9 04-12 7247 \ 561,31 20,116 6 967,3 0406 90 13 04-13 7248 I    04-13 7250 835,29 30,059 10 411,2 0406 90 15 04-13 7248    04-13 7250 835,29 30,059 10 41 1,2 0406 90 17 04-13 7248    l 04-13 7249 Il 561,31 20,116 6 967,3 04-13 7250 835,29 30,059 10 411,2 0406 90 19 Il     0406 90 21 04-14 7251 Il    04-14 7252 760,18 27,564 9 546,9 0406 90 23 04-15 7254 l    04-15 7255 671,13 22,324 7 732,2 04-15 7256 714,74 25,679 8 894,2 04-15 7257 \ 461,40 15,348 5 315,9 04-15 7258 Il 561,31 20,116 6 967,3 0406 90 25 04-15 7254 l    04-15 7255 671,13 22,324 7 732,2 l 04-15 7256 714,74 25,679 8 894,2 04-15 7257 461,40 15,348 5 315,9 04-15 7258 Il 561,31 20,116 6 967,3 \ 0406 90 27 04-15 7254 II    04-15 7255 671,13 22,324 7 732,2 04-15 7256 \ 714,74 25,679 8 894,2 04-15 7257 l 461,40 15,348 5 315,9 04-15 7258 561,31 20,116 6 967,3 0406 90 29 04-15 7253    - 04-15 7254 L _  04-15 7255 671,13 22,324 7 732,2 22 . 1 . 90No L 17/ 18 Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  714,74 461,40 561,31 25,679 15,348 20,116 8 894,2 5 315,9 6 967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 980,39 34,778 12 045,7 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 22. 1 . 90 Official Journal of the European Communities No L 17/ 19 Positive Negative Germany Spain Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6967,3 671,13 714,74 461,40 561,31 22,324 25,679 15,348 20,116 7 732,2 8 894,2 5 315,9 6 967,3 2 416,3 3 538,8 209,73 6,976 286,11 10,217 209,73 6,976 286,11 10,217 2 416,3 3 538,8 714,74 25,679 561,31 20,116 8 894,2 6 967,3 22 . 1 . 90No L 17/20 Official Journal of the European Communities Negative Denmark Italy France Greece Ireland Portugal CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF £ Irl EscDr  100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta 04-8 7232 286,11 04-8 7226 l  04-8 7228 \ 714,74 04-8 7230 \ 561,31 04-8 7232 286,11 23-14 7553 \ 52,51 23-14 7554 105,03 23-14 7555 157,54 23-14 7556 196,93 23-14 7557 220,56 23-14 7558 \ 236,31 23-14 7579 \ 82,42 23-14 7580 I 164,85 23-14 7581 Il\ 247,27 23-14 7582 Il 309,09 23-14 7583 \ I 346,18 23-14 7584 Il 370,91 23-14 7885 l  .. 23-14 7553 \ 52,51 23-14 7554 \ 105,03 23-14 7555 \ 157,54 23-14 7556 \ 196,93 23-14 7557 \ 220,56 23-14 7558 Il 236,31 23-14 7579 82,42 23-14 7580 164,85 23-14 7581 247,27 23-14 7582 309,09 23-14 7583 346,18 23-14 7584 l L 370,91 23-14 7885 '  23-14 7553 Il 52,51 23-14 7554 Il 105,03 23-14 7555 Il 157,54 23-14 7556 196,93 23-14 7557 220,56 23-14 7558 \ L 236,31 23-14 7579 Il 82,42 23-14 7580 : Il 164,85 23-14 7581 IlL 247,27 23-14 7582 Il 309,09 23-14 7583 l L 346,18 23-14 7584 370,91 23-14 7885 Il  23-14 7553 52,51 10,217 25,679 20,116 10,217 2,288 4,575 6,863 8,579 9,609 10,295 3,591 7,182 10,772 13,466 15,081 16,159 2,288 4,575 6,863 8,579 9,609 10,295 3,591 7,182 10,772 13,466 15,081 16,159 2,288 4,575 6,863 8,579 9,609 10,295 3,591 7,182 10,772 13,466 15,081 16,159 2,288 3 538,8 8 894,2 6 967,3 3 538,8 792,4 1 584,8 2 377,1 2 971,4 3 328,0 3 565,7 1 243,7 2 487,4 3 731,1 4 663,9 5 223,6 5 596,7 792,4 1 584,8 2 377,1 2 971,4 3 328,0 3 565,7 1 243,7 2 487,4 3 731,1 4 663,9 5 223,6 5 596,7 792,4 1 584,8 2 377,1 2 971,4 3 328,0 3 565,7 1 243,7 2 487,4 3 731,1 4663,9 5 223,6 5 596,7 792,4 2309 10 39 2309 10 59 22 . 1 . 90 Official Journal of the European Communities No L 17/21 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dr £ Irl EscDM Pta Dkr Lit FF  100 kg  2309 10 59 2309 10 70 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 : 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 105,03 4,575 1 584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,081 5 223,6 370 ,91 16,159 5 596,7 52,51 2,288 792,4 105,03 4,575 1 584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,081 5 223,6 370,91 16,159 5 596,7 52,51 2,288 792,4 105,03 4,575 1 584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,051 5 223,6 370,91 16,159 5 596,7 52,51 2,288 792,4 105,03 4,575 1*584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 230990 35 2309 90 39 No L 17/22 Official Journal of the European Communities 22 . 1 . 90 Positive Negative CN code Germany Nether- lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Notes DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 2309 90 39 2309 90 49 Table Additionalcode 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 - 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 59  100 kg  164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,081 5 223,6 370,91 16,159 5 596,7 52,51 2,288 792,4 105,03 4,575 1 584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,081 5 223,6 370,91 16,159 5 596,7 52,51 2,288 792,4 105,03 4,575 1 584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,081 5 223,6 370,91 16,159 5 596,7 52,51 2,288 792,4 105,03 4,575 1 584,8 157,54 6,863 2 377,1 196,93 8,579 2 971,4 220,56 9,609 3 328,0 236,31 10,295 3 565,7 82,42 3,591 1 243,7 164,85 7,182 2 487,4 247,27 10,772 3 731,1 309,09 13,466 4 663,9 346,18 15,081 = 5 223,6 370,91 16,159 5 596,7   2309 90 70 No L 17/2322 . 1 . 90 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  °/o milk fat/100 kg product  8,361 0,338 117,0 9,113 . 0,371 128,4 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  4,614 0,153 53,2 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product -r ­ 5,212 0,180 62,2 e  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product ¢  0,420 0,014 4,8 f  °/o sucrose/100 kg product  0,998 0,064 5,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 17/24 Official Journal of the European Communities 22 . 1 . 90 PART 6 SECTORWINE Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg - F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22-11 22-11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 137,4 137,4 6,0 137,4 6,0 96,3 96,3 6,0 96,3 6,0 137,4 6,0 137,4 6,0 96,3 6,0 96,3 6,0 6,0 137,4 137,4 137,4 137,4 6,0 137,4 6,0 96,3 96,3 6,0 96,3 6,0 137,4 137,4 6,0 137,4 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 O 0 C) o C) C) o C) o o o o C) o (') o o o (l) o O o C) o C) o o C) (2) 2204 29 10 2204 29 25 2204 29 29 2204 29 35 No L 17/2522 . 1 . 90 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 O I 6,0 2204 29 39 22-15 7524 O 96,3 22-15 7526 o 6,0 22-15 7618 (2) 96,3 22-15 7619 C) l 6,0 (') % vol/hl O hi No L 17/26 Official Journal of the European Communities 22 . 1 . ^0 PART 7 SECTOR SUGAR Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1701 11 10 17-5 17-5 7334 7335 C) 84,34 84,34 5,305 5,305  100 kg  439,8 439,8 86,24 86,24 1701 11 90 17-5 17-5 7334 7335 o 84,34 84,34 5,305 5,305 439,8 439,8 86,24 86,24 1701 12 10 17-5 17-5 7334 7335 C) 84,34 84,34 5,305 5,305 439,8 439,8 86,24 86,24 1701 12 90 17-5 17-5 7334 7335 C) 84,34 84,34 5,305 5,305 439,8 439,8 86,24 86,24 1701 91 00 17-6 7337 O \ 99,78 6,362 527,5 109,23 1701 99 10 1 7-7 7340 \ 99,78 6,362 527,5 109,23 1701 99 90 17-7 7340 l 99,78 6,362 , 527,5 109,23 Ill l  100 kg of dry matter  1702 30 10 1 7-7 7340 II 86,51 6,362 527,5 112,07 1702 40 10 17-7 7340 l I 86,51 6,362 527,5 112,07 1702 60 10 17-7 7340 l 86,51 6,362 527,5 112,07 l II  % sucrose content and 100 kg net  1702 60 90 17-10 7345 C) 0,998 0,0636 5,275 1,092 17-10 7346 C) 0,998 0,0636 5,275 1,092 17-10 7347 C) 0,998 0,0636 5,275 1,092 l IlI  100 kg of dry matter  1702 90 30 17-7 7340 86,51 6,362 527,5 112,07 I I \ I  % sucrose content and 100 kg net  1702 90 60 17-11 7349 C) 0,998 0,0636 5,275 1,092 17-1 1 7350 C) 0,998 0,0636 5,275 1,092 17-11 7351 C) \ 0,998 0,0636 5,275 1,092 1702 90 71 17-12 7353 o 0,998 0,0636 5,275 1,092 1702 90 90 17-10 17-10 17-8 7345 7346 7347 C) C) C) 0,998 0,998 0,998 0,0636 0,0636 0,0636 5,275 5,275 5,275 1,092 1,092 1,092 \ I  100 kg of dry matter  2106 90 30 21-5 7419 86,51 6,362 527,5 112,07 \  % sucrose content and 100 kg net  2106 90 59 21-6 7423 C) 0,998 0,0636 5,275 1,092 21-6 7424 C) I 0,998 0,0636 5,275 1,092 \ 21-6 7425 C) I 0,998 0,0636 ' 5,275 1,092 22 . 1 . 90 Official Journal of the European Communities No L 17/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . ( 5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 17/28 Official Journal of the European Communities 22 . 1 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Notes Germany Nether ­ lands Spain United Kingdom: Portugal fable Additionalcode Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc  100 kg  469,10 502,94 664,04 5 596,7 6 280,9 8 928,1 697.2 931.3 1 415,0 5 596,7 6 280,9 8 928,1 697.2 931.3 1 415,0 1 450,9 1 450,9 469,10 502,94 664,04 16,159 18,099 25,777 2,689 4,086 16,159 18,099 25,777 2,689 4,086 4,189 4,189 3,814 3,814 4,271 4,271 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 170490 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 180620 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * * » * » * 7632 » 7632 * * * * * » * * * * * 22 . 1 . 90 Official Journal of the European Communities No L 17/29 Positive Negative Germany CN code Table Additionalcode Notes Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Dkr Lit FF Dr £ Irl EscDM F1 Pta £ Bfrs/Lfrs  100 kg  3,344 3,344 2,938 3,344 2,646 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7632 » =&lt; ¢ * » * * » * * * 7633 7634 # » * * « ¢ 6585 7585 6586 7586 af ­ » 7001 7002 7003 7004 7635 7636 7637 7642 3,806 5,009 3,047 4,611 5,308 6,420 7,480 678,4 1 298,4 1 539,6 1 926,3 2 293,3 2,577 3,722 5,325 2,826 22 . 1 . 90No L 17/30 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl EscDM Pta - 100 kg  607,7 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 382360 91 3823 60 99 5,153 4,026 7,329 3,106 3,106 2,826 5,153 4,026 7,329 2,577 3,722 5,325 607,7 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 3,301 4,446 6,049 2,918 4,121 5,266 2,432 3,806 5,009 2,262 3,636 4,839 5,984 7,587 2,986 4,360 5,563 6,708 8,311 3,806 5,180 6,383 7,528 4,694 6,068 7,271 6,787 8,161 9,364 783,5 897.4 997,1 1 092,1 1 225,0 843.5 957.4 1 057,1 1 152,1 1 285,0 911.5 1 025,4 1 125,1 1 220,1 985,1 1 099,0 1 198,7 2 350,6 2 464,5 2 564,2 22 . 1 . 90 Official Journal of the European Communities No L 17/31 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc  100 kg  CN code Table Additionalcode Notes Positive Germany Nether ­ lands Spain DM Fl Pta 7043  Il 7044 \   7045  -  7046 \   I 7047 \  \ 7048 I   || 7049 I   II 7050 I   II 7051 \   \ 7052 \   \ 7053 \   7055 l   l 7056 I   \ 7057 \   7060 \   7061 I   \ 7062 \   7063 I   II 7064 \   || 7065 \   II 7066 \ I   Il 7067 I  ·  II 7068 l  _ 7069   7070 l   - 7071 l    7072 \    II 7073 I  II 7075 l   II 7076 \    Il 7077 \ _  Il 7080 I 684,88  Il 7081 706,43  II 7082 725,29  7083 743,25  7084 768,40  II 7085 \ 694,72  7086 I 716,27  || 7087 735,13  l 7088 753,09 II 7090 l 705,88  II 7091 l 727,43  7092 \ 746,29  \ 7095 \ 717,96  7096 \ 739,51 10.509 12,112 7,511 8,885 10,088 11,233 12,836 8,331 9,705 10,908 12,053 9,219 10,593 11,796 12,119 13,493 14,696 15,841 17,444 12,843 14,217 15,420 16,565 18,168 13,663 15.037 16,240 17,385 14,551 15,925 17,128 23,592 24,966 26,169 27,314 28,917 24,316 25,690 26,893 28.038 25,136 26.510 27,713 26,024 27,398 2 659,2 2 792,1 2 410,6 2 524,5 2 624,2 2 719,2 2 852,1 2 478,6 2 592,5 2 692,2 2 787,2 2 552,2 2 666,1 2 765,8 4 197,6 4 311,5 4 411,2 4 506,2 4 639,1 4 257,6 4 371,5 4 471,2 4 566,2 4 699,1 4 325,6 4 439,5 4 539,2 4 634,2 4 399,2 4 513,1 4612,8 8 171,2 8 285,1 8 384,8 8 479,8 8 612,7 8 231,2 8 345,1 8 444,8 8 539,8 8 299,2 8 413,1 8 512,8 8 372,8 8 486,7 No L 17/32 Official Journal of the European Communities 22 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  598,8 . 731,7 658,8 791,7 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 C) C) (!) (!) C) C) (!) O (!) O O (') (') O O C) (') C) C) o O (!) (!) C) (') (') 2,212 3,415 4,560 6,163 2,936 4,139 5,284 6,887 2,382 3,756 4,959 6,104 3,270 4,644 5,847 3,100 4,474 5,677 6,822 8,425 3,824 5,198 6,401 7,546 9,149 4,644 6,018 7,221 8,366 5,532 6,906 8,109 7,625 8,999 10,202 11,347 12,950 8,349 9,723 10,926 12,071 13,674 9,169 631,8 726,8 605,7 705,4 1 073,7 1 187,6 1 287,3 1 382,3 1 515,2 1 133,7 1 247,6 1 347,3 1 442,3 1 575,2 1 201,7 1 315,6 1 415,3 1 510,3 1 275,3 1 389,2 1 488,9 2 640,8 2 754,7 2 854,4 2 949,4 3 082,3 2 700,8 2 814,7 2 914,4 3 009,4 3 142,3 2 768,8 22 . 1 . 90 Official Journal of the European Communities No L 17/33 Positive Negative Germany Spain Denmark CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 , 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 720 «  10,543 2 882,7  11,746 2 982,4  12,891 3 077,4   10,057 2 842,4  11,431 2 956,3  12,634 3 056,0  12,957 4 487,8  14,331 4 601,7  15,534 4 701'4  16,679 4 796,4  - 18,282 4 929,3  13,681 4547,8  15,055 4 661,7  16,258 4 761,4  17,403 4 856,4 465,78 19,006 4 989,3  14,501 4 615,8  15,875 4 729,7  17,078 4 829,4 '- 18,223 4 924,4  15,389 4 689,4  16,763 4 803,3  17,966 4 903,0 705,48 24,430 8 461,4 727,03 25,804 8 575,3 745,89 27,007 8 675,0 763,85 28,152 8 770,0 715,32 25,154 8 521,4 736,87 26,528 8 635,3 755,73 27,731 8 735,0 773,69 28,876 8 830,0 726,48 25,974 8 589,4 748,03 27,348 8 703,3 766,89 28,551 8 803,0 738,56 26,862 8 663,0 760,11 28,236 8 776,9  5,559 1 927,8  6,933 2 041,7  8,136 2 141,4  9,281 2 236,4  10,884 2 369,3 6,283 1 987,8  7,657 2 101,7  8,860 2 201,4  10,005 ­ 2 296,4 O o C) O C) o o o C) C) o C) O o C) o o O O C) C) C) C) (') o C) C) C) C) C) C) O O No L 17/34 Official Journal of the European Communities 22 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Lit DrDM F1 Pta £ Bfrs/Lfrs Dkr FF £ Irl Esc ¢  100 kg  467,63 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 0) O O O C) o C) C) o C) o o (l) o o C) o o o (') (') O o (') O o O o 11,608 7,103 8,477 9,680 10,825 7,991 9,365 10,568 8,879 10,253 13,149 14,523 15,726 16,871 18,474 13,873 15,247 16,450 17,595 19,198 14,693 16,067 17,270 18,415 15,581 16,955 7,408 8,782 9,985 11,130 12,733 8,132 9,506 10,709 11,854 13,457 8,952 10,326 11,529 12,674 9,840 11,214 12,417 10,728 12,102 2 429,3 2 055,8 2 169,7 2 269,4 2 364,4 2 129,4 2 243,3 2 343,0 2 203,0 2 316,9 4 554,1 4 668,0 4 767,7 4 862,7 4 995,6 4 614,1 4 728,0 4 827,7 4 922,7 5 055,6 4 682,1 4 796,0 4 895,7 4 990,7 4 755,7 4 869,6 2 569,6 2 683,5 2 783,2 2 878,2 3 011,1 2 629,6 2 743,5 2 843,2 2 938,2 3 071,1 2 697,6 2 811,5 2 911,2 3 006,2 2 771,2 2 885,1 2 984,8 2 844,8 2 958,7 22 . 1 . 90 Official Journal of the European Communities No L 17/35 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc  100 kg  CN code Table Additionalcode Notes Positive Germany Nether ­ lands Spain DM Fl Pta 7360 C)  \ 7361 C) \   \ 7362   Il 7363 460,11  I 7364 C) 485,26  7365 C)   \ 7366 o   \ 7367 C)   7368 C) 469,95  7369 C) 495,10  7370 C)   I 7371 C) I   l 7372 463,15  7373 C) 481,11  7375 C)   7376 C)   7378   Il 7400 C)   7401 C)   II 7402 C) \   II 7403 C)   II 7404   II 7405 C)   Il 7406 C)   Il 7407 C)   II 7408 C)   II 7409 C)   Il 7410 ·   7411 o   \ 7412 C)   l 7413 o   · 7415 C)   I 7416 C)   I 7417   7420 C)   l 7421 C)  _ \ 7460 C)   Il 7461 C)   Il 7462 O 464,93  Il 7463 C) I 482,89  Il 7464 I 508,04  l 7465 O   7466 o  ·  \ 7467 n 474,77 :  7468 C) 492,73 14,266 15,640 16,843 17,988 19,591 14,990 16,364 17,567 18,712 20,315 15,810 17,184 18,387 19,532 16,698 18,072 17,586 9,237 10,611 11,814 12,959 14,562 9,961 11,335 12,538 13,683 15,286 10,781 12,155 13,358 14,503 11,669 13,043 14,246 12,557 13,931 15,221 16,595 17,798 18,943 20,546 15,945 17,319 18,522 19,667 4 941,0 5 054,9 5 154,6 5 249,6 5 382,5 5 001,0 5 114,9 5 214,6 5 309,6 5 442,5 5 069,0 5 182,9 5 282,6 5 377,6 5 142,6 5 256,5 5 216,2 3 204,5 3 318,4 3 418,1 3 513,1 3 646,0 3 264,5 3 378,4 3 478,1 3 573,1 3 706,0 3 332,5 3 446,4 3 546,1 3 641,1 3 406,1 3 520,0 3 619,7 3 479,7 3 593,6 5 271,9 5 385,8 5 485,5 5 580,5 5 713,4 5 331,9 5 445,8 5 545,5 5 640,5 . No L 17/ 36 Official Journal of the European Communities 22 . 1 . 90 Negative Denmark IrelandUnited Kingdom Belgium/ Luxem ­ bourg Italy France Greece Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl - Spain Pta 7470 C) I  \ 7471 467,07  \ 7472 l 485,93  7475   \ 7476 479,15  \ 7500 C)   I 7501 C) \   7502 (-) Il   I 7503 C)  .  7504   7505   \ 7506   l 7507 C)   7508 C)   \ 7509   l 7510 C)   \ 7511 C)   \ 7512 C)   7513 C)   || 7515 C)   7516 C)   Il 7517 C)   \ 7520 C)   7521 C)   7560   7561 C) Il 482*59  li 7562 482,68  li 7563 o 500,64  Il 7564 C) Il 525,79  7565   II 7566 C) 473,66  II 7567 C) Il 492,52  Il 7568 C) 510,48  II 7570 C) 463,27  Il 7571 C) 484,82  7572 C) 503,68  7575 C) 475,35  \\ 7576 496,90 _ ... 7600 ( 1 )   II 7601   Il 7602 474,13  li 7603 492,09  II 7604 ( 1 ) 517,24  7605  -  7606 C) 465,11 16,765 18.139 19,342 17,653 19,027 10,694 12,068 13,271 14,416 16,019 11,418 12,792 13,995 15.140 16,743 12,238 13,612 14,815 15,960 13,126 14,500 15,703 14,014 15.388 16,088 18,108 18,665 19,810 21,413 16,812 18,186 19.389 20,534 17,632 19,006 20,209 18,520 19,894 16,178 17,552 18,755 19,900 21,503 16,902 18,276 5 399,9 5 513,8 5 613,5 5 473,5 5 587,4 3 710,8 3 824,7 3 924,4 4 019,4 4 152,3 3 770,8 3 884,7 3 984,4 4 079,4 4 212,3 3 838,8 3 952,7 4 052,4 4 147,4 3 912,4 4 026,3 4 126,0 3 986,0 4 099,9 5 572,5 5 910,3 5 786,1 5 881,1 6 014,0 5 632,5 5 746,4 5 846,1 5 941,1 5 700,5 5 814,4 5 914,1 5 774,1 5 888,0 5 603,5 5 717,4 5 817*1 5 912,1 6 045,0 5 663,5 5 777,4 22 . 1 . 90 Official Journal of the European Communities No L 17/37 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 ke  7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 77 12 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 C) e&gt; C&gt; C) C) C) e&gt; e&gt; o C) o o o o o (i) ( i) C) o C) o (') C) o 483,97 19,479 5 877,1 501,93 20,624 5 972,1 527,08 22,227 6 105,0 .  17,722 5 731,5 476,27 19,096 5 845,4 495,13 20,299 5 945,1 513,09 21,444 6 040,1 466,80 18,610 5 805,1 488,35 19,984 5 919,0 478,86 19,498 5 878,7 487,32 18,707 6 479,6 508,87 20,081 6 593,5 527,73 21,284 6 693,2 545,69 22,429 6 788,2 497,16 19,431 6 539,6 518,71 20,805 6 653,5 537,57 22,008 6 753,2 555,53 23,153 6 848,2 508,32 20,251 6 607,6 529,87 21,625 6 721,5 548,73 22,828 6 821,2 520,40 21,139 6 681,2 541,95 22,513 6 795,1  17,594 6 093,9  18,968 6 207,8 473,09 20,171 6 307,5 491,05 21,316 6 402,5  18,318 6 153,9 464,07 19,692 6 267,8 482,93 20,895 6 367,5 500,89 22,040 6 462,5  19,138 6 221,9 475,23 20,512 6 335,8 494,09 21,715 6 435,5 465,76 20,026 6 295,5 487,31 21,400 6 409,4 556,30 22,621 7 835,0 577,85 23,995 7 948,9 596,71 25,198 8 048,6 566,14 23,345 7 895,0 587,69 24,719 8 008,9 606,55 25,922 8 108,6 577,30 24,165 7 963,0 598,85 25,539 8 076,9  3,320  No L 17/38 Official Journal of the European Communities 22 . 1 . 90 Negative Denmark France PortugalUnited Kingdom Belgium/ Luxem ­ bourg Italy Greece Ireland £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany Nether ­ lands Spain DM Fl Pta 7759 \ I  7760 7761 0) C) I 679,92701,47  \ 7762 C) Il 720,33  \ 7765 o 689,76  7766 0) 711,31  7768 Il   7769 7770 C) I 700,92  I 7771 C) 722,47  7778   7779   7780 C) 803,54  7781 o 825,09  7785 C) 813,38 _ 7786 0) 834,93  7788 7789 II   7798   I 7799   7800 Il 975,72  7801 997,27  7802 Il 1 016,13  Il 7805 985,56  Il 7806 1 007,11  II 7807 Il 1 025,97  7808   II 7809 Il  - II 7810 996,72  7811 1 018,27  Il 7818 Il   Il 7819  _ 7820 996,32  Il 7821 1 017,87  li 7822 1 036,73  7825 7826 I II 1 006,161 027,71  7827 1 046,57  Il 7828    7829  7830 IlLI 1 017,32  7831 1 038,87  7838   7840  -  7841 \  - 4,694 27,648 29,022 30,225 28,372 29,746 5,582 6,956 29,192 30,566 10,107 11,481 32,675 34,049 33,399 34,773 15,439 16,813 4,158 5,532 33,610 34,984 36,187 34,334 35,708 36,911 6,420 7,794 35,154 36,528 10,945 12,319 34,448 35,822 37,025 35,172 36,546 37,749 16,277 17,651 35,992 37,366 16,469 3,050 9 576,1 9 690,0 9 789,7 9 636,1 9 750,0 1 058,7 1 172,6 9 704,1 9 818,0 2 625,8 2 739,7 11 317,2 11 431,1 11 377,2 11 491,1 4 472,8 4 586,7 679.3 11 641,2 11 755,1 11 854,8 11 701,2 11 815,1 11 914,8 1 348,9 1 462,8 11 769,2 11 883,1 2 916,0 3 029,9 11 931,4 12 045,3 12 145,0 11 991,4 12 105,3 12 205,0 4 763,0 4 876,9 12 059,4 12 173,3 4 829,3 580.4 694,3 22 . 1 . 90 Official Journal of the European Communities No L 17/39 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 4,253 5,398 7,001 2,400 3,774 4,977 6,122 7,725 3,2,20 4,594 5,797 6,942 4,108 5,482 6,685 4,996 6,370 2,793 4,167 5,370 6,515 8,118 3,517 4,891 6,094 7,239 8,842 4,337 5,711 6,914 8,059 5,225 6,599 7,802 6,113 7,487 3,910 5,284 6,487 7,632 9,235 4,634 6,008 7,211 8,356 794,0 889,0 1 021,9 640,4 754.3 854,0 949,0 1 081,9 708.4 822,3 922,0 1 017,0 782,0 895,9 995,6 855,6 969.5 967,3 1 081,2 1 180,9 1 275,9 1 408,8 1 027,3 1 141,2 1 240,9 1 335,9 1 468,8 1 095,3 1 209,2 1 308,9 1 403,9 1 168,9 1 282,8 1 382,5 1 242,5 1 356,4 1 354,2 1 468,1 1 567,8 1 662,8 1 795,7 1 414,2 1 528,1 1 627,8 1 722,8 C) C) No L 17/40 Official Journal of the European Communities 22 . 1 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  o C) C) C) (!) C) o O 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 9,959 5,454 6,828 8,031 9,176 6,342 7,716 8,919 7,230 8,604 5,585 6,959 8,162 9,307 10,910 6,309 7,683 8,886 10,031 11,634 7,129 8,503 9,706 10,851 8,017 9,391 10,594 8,905 10,279 8,099 9,473 10,676 11,821 13,424 8,823 10,197 11,400 12,545 14,148 9,643 11,017 12,220 13,365 10,531 11,905 1 855,7 1 482,2 1 596,1 1 695,8 1 790,8 1 555,8 1 669,7 1 769,4 1 629,4 1 743,3 1 934,6 2 048,5 2 148,2 2 243,2 2 376,1 1 994,6 2 108,5 2 208,2 2 303,2 2 436,1 2 062,6 2 176,5 2 276,2 2 371,2 2 136,2 2 250,1 2 349,8 2 209,8 2 323,7 2 805,1 2 919,0 3 018,7 3 113,7 3 246,6 2 865,1 2 979,0 3 078,7 3 173,7 3 306,6 2 933,1 3 047,0 3 146,7 3 241,7 3 006,7 3 120,6 O O 22 . 1 . 90 Official Journal of the European Communities No L 17/41 Positive Negative Germany Spain Denmark Italy Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg France Greece Portugal DM F1 Pta £ Bfrs/Lfrs Dkr _ Lit FF Dr £ Irl Esc  100 kg  7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996  13,108  11,419  12,793  12,567  13,941  15,144  16,289  17,892 .  13,291  14,665  15,868  17,013  14,111  15,485  16,688  14,999  16,373 3 220,3 3 080,3 3 194,2 4 352,8 4 466,7 4 566,4 4 661,4 4 794,3 4 412,8 4 526,7 4 626,4 4 721,4 4 480,8 4 594,7 4 694,4 4 554,4 4 668,3 Amounts to be deducted 51xx \  Il 52xx Il  53xx 54xx \  55xx  56xx  II 570x  Il 571x  Il 572x \  || 573x \  Il 574x I  5750 \  \ 5751 l  I 5760 \  I 5761 I  I 5762 \  I 5765 \  I 5766 l  \ 5770 l  5771 I  I 5780  \ 5781 II  II 5785 5786 579x \ 10,43 0,396 137,0 22,05 0,837 289,6 35,28 1,339 463,4 48,76 1,851 640,5 69,54 2,639 913,5 100,83 3,827 1 324,5 156,47 5,939 2 055,3 156,47 5,939 2 055,3 219,05 8,314 2 877,5 219,05 8,314 2 877,5 281,64 10,690 3 699,6 281,64 10,690 3 699,6 281,64 10,690 3 699,6 344,23 13,065 4 521,7 344,23 13,065 4 521,7 344,23 13,065 4 521,7 344,23 13,065 4 521,7 344,23 13,065 4 521,7 344,23 13,065 4 521,7 344,23 13,065 4 521,7 406,81 15,441 5 343,9 406,81 15,441 5 343,9 406,81 15,441 5 343,9 406,81 15,441 5 343,9 10,43 0,396 137,0 No L 17/42 Official Journal of the European Communities 22 . 1 . 90 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additional ¢ code Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 ^ Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 10,43 10,43 10,43 10,43 10,43 10,43 10,43 22,05 22,05 22,05 35,28 35,28 48,76 48,76 69,54 69,54 100,83 100,83 156,47 156,47 0,396 0,396 0,396 0,396 0,396 0,396 0,396 0,837 0,837 0,837 1,339 1,339 1,851 1,851 2,639 2,639 3,827 3,827 5,939 5,939 137,0 137,0 137,0 137,0 137,0 137,0 137,0 289,6 289,6 289,6 463,4 463.4 640.5 640,5 913,5 913,5 1 324,5 1 324,5 2 055,3 2 055,3 Amounts to be deducted  61xx 62xx  I 63xx _ \ 64xx I  65xx 66xx I  670x \  I 671x I  Il 672x  Il 673x _ \ 674x l  \ 6750  II 6751 II  6760 6761  6762 6765 \  6766  6770 \  6771  \ 6780 II  6781 II 7,91 16.72 26,75 36,97 52.73 76,45 118,64 118,64 166,09 166,09 213,54 213,54 213,54 261,00 261,00 261,00 . 261,00 ' 261 ,00 261,00 261,00 308,45 308,45 0,287 0,606 0,970 1,340 1,911 2,771 4,300 4,300 6,020 6,020 7,740 7,740 7,740 9,460 9,460 9,460 9,460 9,460 9,460 9,460 11,180 11,180 99,2 209.7 335,5 463.8 661,4 959,1 1 488,2 1 488,2 2 083,5 2 083,5 2 678,7 2 678,7 2 678,7 3 274,0 3 274,0 3 274,0 3 274,0 3 274,0 3 274,0 3 274,0 3 869,3 3 869,3 22 . 1 . 90 Official Journal of the European Communities No L 17/43 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £DM F1 Pta Esc  100 kg  6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 308,45 11,180 3 869,3 308,45 11,180 3 869,3 7,91 0,287 99,2 7,91 0,287 99,2 7,91 0,287 99,2 7,91 0,287 99,2 7,91 0,287 99,2 7,91 0,287 99,2 7,91 0,287 99,2 7,91 0,287 ­ 99,2 16,72 0,606 209,7 16,72 0,606 209,7 16,72 0,606 209,7 26,75 0,970 335,5 26,75 0,970 335,5 36,97 1,340 463,8 36,97 1,340 463,8 52,73 1,911 661,4 52,73 1,911 661,4 76,45 2,771 959,1 76,45 2,771 959,1 118,64 4,300 1 488,2 118,64 4,300 1 488,2 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes - related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/ isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188, 1 . 7 . 1989 , p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum or the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that orgalactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates , added to the product. No L 17/44 Official Journal of the European Communities 22 . 1 . 90 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ l \  100 kg  2007 91 10 20-4 7385 3,181 2007 99 10 20-5 7387 3,181 2007 99 31 20-5 7387 3,181 2007 99 33 20-5 7387 \ 3,181 2007 99 35 20-5 7387 \ 3,181 2007 99 39 20-5 7387 l 3,181 22 . 1 . 90 Official Journal of the European Communities No L 17/45 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 1509 10 10 1509 10 90 1509 90 00  100 kg  10,454 10,454 7,320 11,575 8,441 8,441 11,500 8,365 8,365 4,426 4,426 1,292 5,400 , 2,265 2,265 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 1510 00 10 1510 00 90 No L 17/46 Official Journal of the European Communities 22 . 1 . 90 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,115 . 1,010  1,213 ...  · 0,984  Milk and milk products  1,153   1,010  1,213  0,984  Pigmeat   1,081     1,015    Sugar   1,161   1,010 -  1,046  0,990 1,010  Cereals   1,161   1,015  ..- 1,046  0,990  Eggs and poultry and albumins ...   1,118     1,134    Wine  IIIIII   1,011 Il  I  Processed products (Regulation IlIIIIIIIIIlIIIIIIII (EEC) No 3033/80): l IlIIIlIlIl IIIIII  to be applied to charges   1,153   1,010  1,213  0,984 1,010  to be applied to refunds : Il IIIl IIIIIIIl  cereals  -  1,161   1,015 1,046  0,990  milk    1,153   1,010  1,213  0,984 I  sugar   1,161   1,010  1,046  0,990  Jams and marmalades IlIIIlIlIlII IlII (Regulation (EEC) No 426/86)   1,161          Olive oil sector   1,076   ,       ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 58,2743 55,2545 48,2868 Dkr 0,509804 10,7772 10,2187 8,93008 DM 0,133651 2,82536 2,67895 2,34113 FF 0,448248 9,47588 8,98483 7,85183 Fl 0,150591 3,18346 3,01849 2,63785 £ Irl 0,0498895 1,05466  0,873900 £ 0,0473040  0,948177 0,828612 Lit  2 113,98 2 004,43 1 751,67 Dr 12,3821 261,755 248,190 216,893 Esc 11,6842 247,001 234,201 204,668 Pta 8,62092 182,245 172,800 151,010 ' 22 . 1 . 90 Official Journal of the European Communities No L 17/47 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 22 January 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 the beginning of the . 1990/1991 marketing year for the sectors concerned United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Muk and milk products Olive oil 0,951474 0,951474 0,937547 0,907555 0,935793 0,941911 0,888466 Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 . 0,568731 0 0 - 0,568731 0 0 Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 22 January 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 the beginning of the 1991 / 1992 marketing year for the sectors concerned United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,951474 0,951474 0,937547 0,907555 0,935793 0,941911 0,888466 Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0 0 o 0 0 0 Portugal Sugar Olive oil o 0